FAULKNER, Justice.
This case, on its first trip to this Court, was reversed because the trial Court did not state in its order transferring Young, a juvenile, from the Juvenile Court to the Circuit Court for trial as an adult, that there was probable cause to transfer. See Young v. State of Alabama, 387 So.2d 825 (Ala.1980). On remand, the trial court finds probable cause, and has complied with § 12-15-34(d), Code 1975. The Court’s order dated September 12, 1980, transferring the case to the Circuit Court, Criminal Division, is due to be and is affirmed.
AFFIRMED.
TORBERT, C. J., and MADDOX, EM-BRY and ADAMS, JJ., concur.